Citation Nr: 0507533	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  00-09 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to May 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, which increased 
the veteran's disability rating from 10 percent to 20 percent 
for the entire time on appeal.

In July 2003, the Board remanded the issue for further 
development and the claim is now ready for appellate review.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
subjective complaints of pain, swelling, and occasional 
locking and giving away. 

2.  Objective findings include limited range of motion and no 
swelling, and negative valgus, varus, anterior posterior 
drawer, and Lachman tests.  Severe degenerative joint disease 
is shown.

3.  There is no evidence of instability or ankylosis.  Even 
at its most restrictive, the limitation of motion of the 
right knee does not support a higher rating.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 20 
percent for the residuals of a right knee injury have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5003, 5010, 5020, 5256, 5257, 5258, 
5259, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel stated that when a knee 
disorder was already rated under DC 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additionally disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.

The veteran contends that he is entitled to a higher rating 
for his right knee disability.  At a personal hearing, he 
testified that the swelling of the knee had gotten worse over 
the year.  He reported that his knee had a tendency to lock, 
and that he had been told he needed to have a knee 
replacement.  He wore a knee brace and used a cane.  He 
described pain in his knee, including sharp pain above the 
kneecap and an intermittent numbing pain.  He stated that his 
activities were limited but he was working full-time at the 
Post Office.

The RO originally rated the right knee disability as 10 
percent disabling under DC 5020.  By the rating decision of 
October 2003, the RO increased the rating to 20 percent under 
DC 5020-5260.  The Board will also consider DCs 5003, 5010, 
5020, 5256, 5258, 5259, and 5261 for evaluating his knee 
impairment.

DC 5020 provides that synovitis will be rated as generative 
arthritis on the basis of limitation of motion of the 
affected parts.

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DC, a rating of 10 percent is warranted for each 
major joint or groups of joints affected by limitation of 
motion, to be combined, not added under DC 5003.

Further, favorable ankylosis of the knee, in full extension 
or in slight flexion between 0 degrees and 10 degrees, 
warrants a 30 percent evaluation under DC 5256; ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  

Under DC 5257, when there is impairment of the knee, 
including recurrent subluxation or lateral instability, a 10 
percent evaluation will be assigned where the disability is 
"slight," a 20 percent will be assigned for a "moderate" 
disability, and 30 percent is warranted for "severe" 
disability.  Under DC 5258, an evaluation of 20 percent is 
assigned where the semilunar cartilage is dislocated, with 
frequent episodes of locking, pain, and effusion.  Under DC 
5259, a 10 percent evaluation is assigned for removal of the 
semilunar cartilage, symptomatic.  

Limitations of flexion under DC 5260 are assigned a 10 
percent evaluation when flexion is limited to 45 degrees; and 
a 20 percent evaluation when flexion is limited to 30 
degrees.  A 30 percent evaluation is assigned under this code 
when flexion is limited to 15 degrees.  Limitations of 
extension under DC 5261 are assigned a 10 percent evaluation 
when extension is limited to 10 degrees; and a 20 percent 
evaluation when extension is limited to 15 degrees.  A 30 
percent evaluation is assigned under this code when extension 
is limited to 20 degrees, a 40 percent when extension is 
limited to 30 degrees, and a 50 percent when extension is 
limited to 45 degrees.

After a careful review of the medical evidence of record, the 
Board finds that a rating in excess of 20 percent for a right 
knee disability is not warranted under any relevant 
diagnostic code for knee impairment.

First, clinical findings do not disclose that the veteran has 
ankylosis of the right knee.  Ankylosis is defined as 
stiffening or fixation of a joint.  In a January 2000 VA 
examination, flexion/extension was reported as from 0 to 90 
degrees (with 0 to 140 degrees as anatomically normal).  In a 
more recent October 2003 VA examination, range of motion was 
limited to 10 degrees of extension and 45-50 degrees of 
flexion.  While limitation of motion is shown, there is no 
fixation or stiffening of the right knee joint as evidenced 
by some range of motion.  Therefore, the Board can find no 
basis under DC 5256 to grant the veteran a higher than 20 
percent evaluation based on ankylosis.  

Next, a 20 percent rating is the highest available under DC 
5258 and a 10 percent rating is the highest available under 
DC 5259, regardless of the level of disability.  Therefore, 
there is no basis for a higher rating under either of these 
diagnostic codes.

While a higher rating could be available under DCs 5260 and 
5261 (limitation of flexion/extension), the veteran's right 
knee flexion/extension motion does not warrant a higher 
evaluation under either DC 5260 or DC 5261.  Specifically, a 
30 percent rating requires that flexion be limited to 15 
degrees, but even at his most limited in the October 2003 VA 
examination, the veteran was able to perform flexion up to 
45-50 degrees.  In the previous VA examination, flexion was 
reported at 90 degrees.  In the May 2000 private treatment 
record, he was able to perform flexion up to 75 degrees.  

Next, in order to warrant a higher rating, extension must be 
limited to 20 degrees.  At his most limited, the veteran's 
extension was reported at 10 degrees (which would warrant 
only a 10 percent rating).  This evidence is also consistent 
with the private and VA treatment records showing extension 
as either anatomically normal at 0 degrees, or limited to 10 
degrees, but no more.  Since a higher than 20 percent rating 
would require more severe limitation of motion, there is no 
basis for a higher rating under DCs 5260 or 5261.  

The RO has rated the veteran's right knee disability under 
DCs 5020-5250 based on limitation of motion of the knee.  The 
Board finds that the impairment of the right knee is 
appropriated rated as 20 percent disabling based upon 
limitation of motion.  This rating contemplates arthritis 
with limitation of motion or painful motion.  As noted above, 
a veteran whose knee disability is rated on the basis of 
arthritis with limited or painful motion, may be entitled to 
a separate rating under DC 5257 for recurrent subluxation or 
lateral instability.

The veteran has reported that he fell in January 1999 
(shortly before he filed the current claim) because his knee 
gave away, and a July 2002 outpatient treatment showed that 
he sought treatment after his knee gave away.  Nonetheless, 
the Board is persuaded by the January 2000 VA examination 
report in which the veteran denied any locking of the knee, 
and there was no varus or valgus stress shown.  In addition, 
the Lachman's and drawer signs were negative at that time.  
Moreover, the most recent VA examination dated in October 
2003 showed that the knee was "stable to varus and valgus 
stress."  This finding is also supported by outpatient 
treatment records.  Specifically, even at the time the 
veteran fell in January 1999, the Lachman's and drawer signs 
were negative.  In an April 1999 follow-up note, the treating 
physician reported that there was no instability.  Further, 
in a May 2000 private treatment note, there was no varus or 
valgus instability.  Moreover, in March 2001, it was reported 
that the right knee was stable to varus and valgus stresses.  

Therefore, while the veteran has reported that his knee has 
given away, there is no medical evidence of recurrent 
subluxation or lateral instability, as required by DC 5257.  
Therefore, the Board finds that there is no basis for a 
separate rating under DC 5257.

The Board has also considered whether the veteran is entitled 
to a separate rating for peripheral neuropathy.  To that end, 
the Board notes that the veteran has reported decreased 
sensation over the medial knee in the January 2000 
examination, related having a nerve problem in a June 2003 VA 
outpatient treatment record, and complained of paresthesia in 
the lateral aspect of his right lower leg in the October 2003 
VA examination.  

Nonetheless, the most recent examiner specifically found that 
the veteran had normal sensation over the superficial 
peroneal, deep peroneal, and posterior tibial nerve 
distributions.  This indicates to the Board that his pain is 
not related to neuropathy.  Therefore, the Board finds no 
basis for a separate rating based on peripheral nerve 
involvement.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in September 2003 and August 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board and notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The issue on appeal was re-adjudicated and supplemental 
statements of the case were provided to the veteran in 
December 2003 and December 2004.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claim.  In addition, 38 C.F.R. § 3.159(b)(1) was cited in the 
December 2003 supplemental statement of the case.  In light 
of the actual notice provided, the Board finds that any 
content deficiency in the notice letters was non-prejudicial 
error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service private and VA 
medical records relevant to the issue on appeal have been 
requested or obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issue on appeal were obtained in January 2000 and October 
2003.  The available medical evidence is sufficient for an 
adequate determination.  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

The claim for entitlement to a rating in excess of 20 percent 
for the residuals of a right knee injury is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


